Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
.	The Applicants’ preliminary amendment filed September 12, 2019 is acknowledged.  Claims 3 and 8-10 are amended. Now, Claims 1-13 are pending.

Specification
2.	The disclosure is objected to because of the following informalities: 
	In the Abstract (line 7), Applicant is advised to replace “2 to 10)” with -- 2 to 10; --.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


s 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 11 (lines 3 and 6) and 13 (lines 2 and 3) recite the limitation "Formula (1)".  There is insufficient antecedent basis for this limitation in the claim.  
	Claim 13 recites the limitation "substituent A" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

5.	Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claims is set forth in paragraph 6 below.

Allowable Subject Matter
6.	Claims 1-10 are allowed.
	Nagase (US 2010 0036081) discloses a diamine compound containing a phosphorylcholine group represented by Formula (I) and a polymer (e.g., a polyamide, polyimide, polyurethane, etc.) derived therefrom. ([0014]-[0019] and 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
March 25, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765